FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 21, 2021



In the Court of Appeals of Georgia
 A21A0136. MARTIN v. THE STATE.

      MARKLE, Judge.

      Following a jury trial, Shian Martin was convicted of rape, aggravated assault,

battery, aggravated sexual battery, and theft by taking in connection with an

altercation involving his former girlfriend. He now appeals from the trial court’s order

denying his motion for new trial, arguing that (1) he received ineffective assistance

of counsel due to counsel’s failure to (a) object to hearsay testimony that bolstered

the victim’s testimony, and (b) call witnesses who would have diminished the

victim’s credibility and given a motive for her to fabricate the allegations; and (2) the

trial court erred by admitting hearsay testimony under the guise of a prior consistent

statement. After a thorough review of the record, and for the reasons that follow, we

affirm.
      The evidence presented at trial showed that the victim began dating Martin in

November 2016.1 The relationship progressed quickly, and Martin moved in with her

a few weeks later. Martin soon became controlling and verbally aggressive before

escalating to physical abuse. By the following January, Martin had pushed the victim,

grabbed her by the neck, and brandished a knife when he became angry, and the

victim asked him to move out of her apartment.

      Although Martin had moved out of the home, the victim and Martin continued

to see each other and have sexual relations while the victim planned to end the

relationship. Then Martin began to show up at the victim’s apartment uninvited and

prevent her from going to work. In early February, Martin arrived at the victim’s

apartment upset, and he refused to allow her to leave. The victim remained trapped

for about four days, during which Martin became abusive, grabbing her and yelling,

before calming down. At times, Martin forced her to have sex with him. As a result

of Martin’s conduct, the victim missed several days of work. By the end of the four

      1
        Although we generally review the evidence in the light most favorable to the
verdict, Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979), as
our Supreme Court recently clarified, when we consider whether an alleged
evidentiary error was harmless, “we review the record de novo and weigh the
evidence as we would expect reasonable jurors to have done[.]” McGarity v. State,
__ Ga. __ , n. 2 (1) (856 SE2d 241, 243 (1)) (2021) (quoting Hampton v. State, 308
Ga. 797, 802 (2) (843 SE2d 542) (2020).

                                         2
days, Martin allowed the victim to leave with him, and the two went grocery shopping

and to Martin’s college to meet with a professor. Despite her desire to end the

relationship, the victim told no one about these incidents and did not contact police.

      One evening in late February, the victim and Martin watched a movie in her

apartment, and the victim allowed Martin to spend the night. The following morning,

Martin wanted to have sex with the victim, but she declined, and Martin became

angry. Over the next several hours, the two argued, and Martin threatened the victim

with knives, forced his penis into her mouth with such force that she vomited, and

raped her more than once. After they had sex the first time, Martin dragged the victim

by the hair into the bathroom, where he made her shower and cleaned her vagina with

a loofah glove. Martin also placed his hands around her throat so tightly that she

urinated on herself, and he pressed his thumbs into her eyes. At one point, he told her

that they would both die that day, and after the victim suggested they use pills instead

of the knife, Martin gave her a handful of Benedryl. But Martin never dropped the

knives during the encounter, leaving cuts on her arms and leg.

      Eventually, Martin calmed down and they had a discussion about their

relationship and how Martin’s behavior would cause the victim to lose her job. The

victim became angry, and she threw a heavy picture frame at him. Both Martin and

                                           3
the victim recorded their conversations, in which Martin asked if the victim was his

girlfriend, and the victim complained that Martin cut her with a knife and that she was

going to get fired from her job due to Martin’s behavior. The videos contain no

mention of the rape, and they show the victim freely moving about the apartment and

toward the door. Shortly after recording themselves, the victim was able to escape

while Martin was distracted. After the victim fled, Martin started to chase her until

she went to the apartment complex leasing office. While she waited for police, she

saw Martin drive away in her car.

      The victim spoke with police and recounted the attack. A nurse performed a

sexual assault examination, which showed marks on the victim’s neck consistent with

strangulation, redness at the back of the throat and around her eyes, a missing

fingernail, and scratch marks consistent with the use of a knife. She also conducted

a vaginal examination, which showed injury in the area, consistent with the victim’s

complaints. A DNA swab showed Martin’s DNA in the victim’s vagina. A crime

scene technician collected evidence from the apartment, including knives and the

remnants of Benedryl pills, a loofah glove and Martin’s watch in the bathroom, a

broken fingernail, and a broken picture frame. Police also obtained a warrant to

search Martin’s phone and Kindle, uncovering several videos showing Martin and the

                                          4
victim having sex, and that Martin searched the police department’s website for

wanted persons the night after the attack.

      Thereafter, Martin was indicted for rape, two counts of aggravated assault

arising from the use of a knife and his hands to strangle the victim, one count of

aggravated sexual battery, and theft by taking of the victim’s car.2

      At trial, the victim testified about the events, and both the police officer who

responded to the attack and a detective who interviewed the victim testified to the

victim’s allegations. The State also presented testimony from a licensed counselor,

who explained that abusers use various methods to control their victims, which often

leads to physical force or sexual abuse to maintain power and control. According to

the counselor, victims avoid calling police because they fear it will make the abuser

angry, and they may feel shame or embarrassment about the relationship. She further

explained that victims may often try to wean the abuser off as they exit the

relationship in order to minimize the danger and appease the abuser, and they may

want to return to the relationship or stay in contact with the abuser after they escape.




      2
         Martin was later re-indicted on the same charges, and the State nolle prossed
the first indictment.

                                           5
      The State also submitted portions of the numerous jailhouse phone calls

between Martin and the victim following Martin’s arrest. In those calls, Martin

repeatedly professed his love for the victim, stated he was obsessed with her, asked

her not to come to court to testify against him, apologized for the attack, and admitted

he made a mistake. In one call, Martin told the victim that he had a problem and

“dealt with it the wrong way.” In another call, he explained that he went “ballistic”

that day when the victim said she did not want to have sex with him, and he admitted

pulling her hair and putting her through “trauma.” In yet another call, Martin told the

victim that her body belonged to him and she could not keep it from him, or

somebody was going to “get cut.”

      The jury convicted Martin of rape; one count of aggravated assault related to

the use of the knife; one count of battery, as a lesser included offense of aggravated

assault arising from strangulation; aggravated sexual battery; and theft by taking the

victim’s car. Martin moved for a new trial, raising the same errors he alleges on

appeal. Following a hearing, at which Martin’s counsel called several witnesses to

testify to the victim’s motive, the trial court denied the motion for new trial. Martin

now appeals.



                                           6
      1. Martin first argues that he received ineffective assistance of counsel due to

counsel’s failure (1) to call witnesses who would have explained the victim’s motive

to fabricate the allegations, and discounted her credibility, which was critical to the

case; and (2) to object to the detective’s hearsay testimony. We are not persuaded.

      To succeed on a claim that counsel was constitutionally ineffective,
      [Martin] must show both that his attorney’s performance was deficient,
      and that he was prejudiced as a result. Strickland v. Washington, 466
      U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984). Under the first
      prong of this test, counsel’s performance will be found deficient only if
      it was objectively unreasonable under the circumstances and in light of
      prevailing professional norms. And under the second prong, prejudice
      is demonstrated only where there is a reasonable probability that, absent
      counsel’s errors, the result of the trial would have been different. A
      “reasonable probability” is defined as a probability sufficient to
      undermine confidence in the outcome. Failure to satisfy either prong of
      the Strickland test is sufficient to defeat a claim of ineffective assistance,
      and it is not incumbent upon this Court to examine the other prong. And
      although both the performance and prejudice components of an
      ineffectiveness inquiry involve mixed questions of law and fact, a trial
      court’s factual findings made in the course of deciding an ineffective
      assistance of counsel claim will be affirmed by the reviewing court
      unless clearly erroneous.




                                            7
(Citations and punctuation omitted.) Green v. State, 302 Ga. 816, 817-818 (2) (809

SE2d 738) (2018). Additionally, when we consider a claim of ineffective assistance

of counsel, “the trial court, not this Court, is the judge of witness credibility, and a

trial court’s denial of an ineffectiveness claim based on conflicting evidence is not

clearly erroneous.” (Citation and punctuation omitted.) Hartley v. State, 299 Ga. App.

534, 538 (2) (683 SE2d 109) (2009); see also Grant v. State, 295 Ga. 126, 130 (5)

(757 SE2d 831) (2014). With these standards in mind, we turn to Martin’s claims of

ineffective assistance of counsel.

      (a) Witnesses.

      Martin asserts that he was prejudiced by counsel’s failure to investigate or call

his college professor, a childhood friend, his grandmother, and his fiancee, all of

whom would have disputed the victim’s claim of an on-going relationship, called the

victim’s credibility into question, and testified that it was the victim who was

controlling and jealous. He contends that he instructed his attorney to contact these

witnesses, but the attorney failed to do so.

      At the motion for new trial hearing, Martin called each of these witnesses. The

professor testified that he met with Martin and the victim at the college in early

February, during those same days that the victim alleged Martin had prevented her

                                           8
from leaving her home. At their meeting, the victim seemed supportive of Martin and

did not appear anxious or afraid. The professor expected to hear from Martin’s

attorney but that never occurred. Martin’s childhood friend testified that he also saw

Martin and the victim together during early February, and the victim admitted that she

was jealous and liked to have her boyfriends to herself. Martin’s grandmother

testified that she lived with Martin and the victim briefly and observed them

communicate on a laptop throughout the day when the victim was at work, and the

victim spoke to her about jealousy. Finally, Martin’s fiancee testified that she was in

a relationship with Martin in late 2016 and early 2017, and that the victim was aware

of the relationship and knew that Martin planned to move in with the fiancee. She

stated that Martin asked her to contact his attorney, which she tried to do several

times without success, and she left the attorney a message with the names of the

professor and Martin’s grandmother as potential witnesses. Martin also testified that

he gave these names to his attorney multiple times prior to trial.

      Counsel testified that he met with Martin about ten times, and Martin asked

him to speak with his mother and grandmother, but did not give him the names of any

other witnesses. He had no recollection of receiving a call from Martin’s fiancee, and

there were no notes in his file with the names of other witnesses. He explained that

                                          9
he did not call other witnesses because he believed he could get the same information

from the victim, and that would avoid the risk that another witness might say

something damaging on the stand. Counsel noted that his theory of defense was that

the victim’s allegations were so outlandish as to be unbelievable, and he was able to

elicit testimony to discredit the victim, specifically, that she and Martin had engaged

in rough sex; she had not reported the time Martin allegedly held her hostage; and

there was no evidence of vomit in the apartment after the attack.

       The trial court found that counsel made a strategic decision not to call other

witnesses, and that counsel elicited the same information during cross-examinations

of the other witnesses. The trial court also found counsel’s testimony more credible

than Martin’s testimony. We see no basis to reject the trial court’s credibility finding

here. Where counsel was not given the names of the potential witnesses, his failure

to contact those witnesses is not deficient performance. Hartley, 299 Ga. App. at 539

(2).

       But regardless of whether counsel’s performance was deficient, Martin cannot

meet his burden to show that he was prejudiced in light of the overwhelming evidence

against him. See Foster v. State, 318 Ga. App. 124, 126-127 (733 SE2d 423) (2012).

In addition to the victim’s testimony, the evidence from the crime scene supported her

                                          10
version of the events, as did the medical evidence of her injuries, and the jury also

heard several phones calls in which Martin essentially admitted that he attacked the

victim and expressed remorse for his conduct. Additionally, in one of those calls,

Martin explained why he had lost control and traumatized the victim. As such, there

is no reasonable probability that the witnesses’ proposed testimony would have

altered the outcome. Adams v. State, 350 Ga. App. 340, 346 (3) (d) (829 SE2d 412)

(2019) (failure to call witness who could contradict some of victim’s allegations did

not prejudice defendant in light of overwhelming evidence).

      Moreover, in his cross-examinations of the victim and other witnesses, counsel

was able to elicit testimony that called the victim’s credibility into question,

specifically that no vomit was found in the apartment, she had engaged in rough sex

with Martin on prior occasions, and she accompanied Martin to his professor’s office

during the same time frame in which she alleged Martin held her hostage. See

Williams v. State, 290 Ga. 533, 537 (2) (b) (722 SE2d 847) (2012) (no prejudice

where the victim’s credibility was otherwise impeached). As a result, Martin cannot

show the outcome of his trial would have been different had counsel called these

witnesses, and this claim of ineffective assistance fails.

      (b) Hearsay.

                                          11
      Martin next contends that, although counsel objected to the detective’s hearsay

testimony, he erroneously failed to object to similar testimony from the responding

officer, and this testimony constituted improper bolstering. He notes, again, that the

victim’s credibility was critical to the case and, thus, he was prejudiced by counsel’s

deficient performance.

      At trial, both a police officer and a detective testified to the victim’s account

of the attack. Trial counsel objected to the detective’s testimony as hearsay, but had

not raised the same objection to the other officer’s earlier testimony. At the motion

for new trial hearing, counsel explained that he did not object because the officer’s

testimony simply reinforced how unbelievable the victim’s allegations were, and that

he focused on bringing out inconsistencies between the trial testimony and her

statements to police.

      As the trial court correctly found, this strategic reason was not deficient

performance. See Sullivan v. State, 301 Ga. 37, 40-41 (2) (a) (799 SE2d 163) (2017).

Generally, counsel’s decision to forego objecting to hearsay testimony can be

reasonable trial strategy. Id.; see also Williams v. State, 282 Ga. 561, 564 (5) (a) (651

SE2d 674) (2007). We evaluate the reasonableness of counsel’s strategic decision “in

conjunction with the attendant circumstances of the challenged conduct with every

                                           12
effort made to eliminate the distorting effects of hindsight. Thus, deficiency cannot

be demonstrated by merely arguing that there is another, or even a better, way for

counsel to have performed.” (Citations and punctuation omitted.) Richards v. State,

306 Ga. 779, 782 (2) (a) (833 SE2d 96) (2019). Here, counsel’s decision not to object,

but to highlight inconsistencies instead was a reasonable trial strategy. Id. at 781-782

(2) (a) (counsel’s decision not to object to hearsay that might have bolstered

witnesses’ testimony was reasonable strategy).

      Moreover, counsel’s failure to raise this objection did not prejudice Martin.

Counsel was able to delve into inconsistencies in the victim’s account, such as the

absence of vomit in the apartment. And, as noted above, the evidence against Martin

was overwhelming. See Johnson v. State, 328 Ga. App. 702, 706 (2) (760 SE2d 682)

(2014) (erroneous admission of hearsay testimony did not prejudice defendant in light

of overwhelming evidence of guilt); Pilkington v. State, 298 Ga. App. 317, 320 (1)

(b), (c) (680 SE2d 164) (2009) (counsel’s failure to object to police officer’s

testimony regarding credibility of a witness did not prejudice defendant in light of the

overwhelming evidence of guilt).

      Finally, to the extent that Martin argues that these witnesses’ testimony

improperly bolstered the victim’s credibility, that claim is without merit. “When a

                                          13
witness’s statement does not directly address the credibility of another witness . . .

there is no improper bolstering.” Brown v. State, 302 Ga. 454, 460-461 (2) (b) (807

SE2d 369) (2017). Thus, a witness cannot opine whether the victim was telling the

truth, but the witness can testify to whether the victim’s statement was consistent with

other information obtained during the investigation. Pender v. State, __ Ga. __ (3)

(856 SE2d 302, 317 (3)) (2021). Accordingly, we conclude that this enumeration is

without merit.

      2. Martin next argues that the trial court erred in allowing the detective to

proffer hearsay testimony regarding the victim’s allegations that she had vomited

when forced to perform oral sex. He contends the testimony would not qualify as a

prior consistent statement under OCGA § 24-6-613 (c) because the prior statement

did not predate the alleged fabrication.3 We disagree.

      Here, the detective testified that he interviewed the victim, and she stated that

she had vomited when Martin forced his penis into her mouth. Counsel objected on



      3
         We note that the cases Martin cites to show the prior consistent statement
must predate the alleged fabrication were decided under the old Evidence Code. But
the new Evidence Code applied to Martin’s trial, Bullard v. State, 307 Ga. 482, 488
(3), n. 6 (837 SE2d 348) (2019), and, as discussed above, the new Code expands the
permissible use of such statements.

                                          14
the ground that the statement was hearsay. The State argued that the statement was

admissible as a prior consistent statement, and the trial court overruled the objection.

      We review a trial court’s evidentiary ruling for abuse of discretion.

Bridgewater v. State, 309 Ga. 882, 886 (2) (848 SE2d 865) (2020). Under our

Evidence Code, hearsay is defined as a “statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the truth

of the matter asserted.” OCGA § 24-8-801 (c). But an out-of-court statement is not

hearsay “if the declarant testifies at the trial or hearing, is subject to

cross-examination concerning the statement, and the statement is admissible as a . . .

prior consistent statement[.]” OCGA § 24-8-801 (d) (1) (A). Under OCGA § 24-6-

613 (c),

      [a] prior consistent statement shall be admissible to rehabilitate a
      witness if the prior consistent statement logically rebuts an attack made
      on the witness’s credibility. A general attack on a witness’s credibility
      with evidence [pertaining to character or prior criminal convictions]
      shall not permit rehabilitation under this subsection. If a prior consistent
      statement is offered to rebut an express or implied charge against the
      witness of recent fabrication or improper influence or motive, the prior
      consistent statement shall have been made before the alleged recent
      fabrication or improper influence or motive arose.



                                           15
Our Supreme Court recently considered this evidentiary rule, explaining that

       [w]hile the final sentence of the Code section effectively codifies our
       prior decisional law, the first two sentences expand the admissibility
       criteria to cover prior statements offered to rehabilitate a witness against
       any attack on a witness’ credibility, other than that based on character
       or prior convictions, so long as the prior statement “logically rebuts”
       that attack. Reading the Code section as a whole, it is clear that a prior
       consistent statement will be admissible only if (1) the witness’
       credibility has been attacked, by some means other than impeachment
       by evidence of character or prior convictions; and (2) the prior statement
       “logically rebuts” that attack. Further, if the attack is by a charge of
       recent fabrication or improper influence or motive, a prior statement
       may “logically rebut” the attack only if it was made before the alleged
       fabrication, influence, or motive came about.


(Citations and emphasis omitted.) McGarity v. State, __ Ga. __ (3) (856 SE2d 241,

247 (3)) (2021);4 see also OCGA § 24-6-613 (c); Walters v. State, 335 Ga. App. 12,

14 (780 SE2d 720) (2015) (recognizing that under the new Evidence Code, admission




       4
        In McGarity, our Supreme Court noted that a prior consistent statement was
not admissible to rehabilitate a general attack on a witness’s credibility. McGarity,
__ Ga. at __ (3), n. 6 (856 SE2d at 248 (3), n. 6). It is a close call in this case whether
there was only a general attack on the victim’s credibility. But, as discussed infra, any
error in admitting the prior consistent statement was harmless.

                                            16
of a prior consistent statement was not limited to rebutting an allegation of recent

fabrication).

      Here, the victim testified that she had vomited when forced to perform oral sex,

and she was cross-examined on that issue. But counsel did not suggest that she had

fabricated that allegation; rather, he simply tried to pin down whether she had

vomited once or twice.5 Counsel elicited testimony from other witnesses that there

was no sign of vomit in the apartment. The detective testified that the victim repeated

this description of the event in her interview with police immediately after the attack.

Counsel’s questioning thus implied that the victim’s story lacked credibility, and her

prior statement was admissible to rebut that implication. Dorsey v. State, 303 Ga. 597,

603 (3) (814 SE2d 378) (2018) (prior consistent statement admissible where trial

counsel cross-examined witness and implied that witness fabricated his testimony and

gave inconsistent statements); Kendricks v. State, __ Ga. App. __ (1) (a) (855 SE2d

652, 655 (1) (a)) (2021) (prior consistent statement admissible where trial counsel

implied that victim had changed her story, thereby placing her credibility at issue).


      5
       Opening and closing arguments were not transcribed and thus we do not know
to what extent counsel focused on the alleged inconsistency. Compare Walters, 335
Ga. App. at 17 (noting that counsel referenced the victim’s inconsistency in closing
argument).

                                          17
      Even if it was error to admit the detective’s testimony, Martin is not entitled to

a new trial on this ground because the error was harmless.

      The improper admission of bolstering evidence is a non-constitutional,
      evidentiary error. Thus, to determine whether such error requires
      reversal, we must determine whether it is highly probable that the error
      did not contribute to the jury’s guilty verdicts. Where improper
      bolstering has occurred, this determination must be made without
      reliance on the testimony that was improperly bolstered, as the very
      nature of the error is that it is repetitive of that to which the witness has
      already testified. Instead, we must consider factors such as whether the
      State’s case was based primarily on the bolstered testimony, and whether
      the improper bolstering added critical weight to that testimony.


(Citations and punctuation omitted.) McGarity, __ Ga. at __ (3) (856 SE2d at 249

(3)). Here, the evidence against Martin was overwhelming, with Martin’s own

admissions in the jailhouse calls that he made a mistake and went “ballistic” that

morning, expressing remorse for traumatizing the victim, and asking the victim not

to come to court to testify. In light of this overwhelming evidence, the State’s case did

not depend on the detective’s reiteration that the victim had vomited, and the alleged

error, if any, did not contribute to the verdict. See id.




                                           18
      3. Finally, Martin argues that the cumulative effect of the errors warrants a new

trial.6 “Although we may now consider whether the cumulative effect of errors

requires a new trial, if, as here there are not multiple errors, there can be no

cumulative error.” (Citations and punctuation omitted.) Jones v. State, __ Ga. App.

__ (855 SE2d 761, 764 (4)) (2021); see also Crider v. State, 356 Ga. App. 36, 50 (4)

(846 SE2d 205) (2020). Having rejected Martin’s individual claims of error, we find

no basis for a claim of cumulative error.

      For these reasons, the trial court properly denied the motion for new trial, and

we affirm.

      Judgment affirmed. Barnes, P. J., and Gobeil, J., concur.




      6
        Our Supreme Court has not determined whether non-evidentiary errors can
contribute to cumulative error. See Finney v. State, __ Ga. __ (3) (a), n. 27 (855 SE2d
578, 588 (3) (a), n. 27) (2021). But we can consider those evidentiary issues and
evidentiary claims arising from ineffective assistance of counsel. Showers v. State,
353 Ga. App. 754, 761 (2) (d) (839 SE2d 245) (2020).

                                            19